DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 7/26/22 has been entered.  Claims 1-19, 21 remain pending in the application.  Applicant’s amendments to the (Specification, Drawings, and Claims) have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed 3/28/22.
Claim Objections
Claim(s) 2 is/are objected to because of the following informalities: 
Claim 2 Line 2 delete “firsts” and substitute --first--
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 4, 7-10, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson (USPN 10765173) in view of Brinkman et al (USPN 10844526), herein Brinkman, and Guest et al (USPN 10492566), herein Guest.

Regarding Claim 1, Wilson teaches a shoe having a forefoot region, a heel region, and a midfoot region between the forefoot region and the heel region (see Figs. 4A, 4B; Col. 16 Lines 58-61, 63-64 "eyelets 460 of the reconfigurable fastening system of…article of footwear 40 enable the user to optimize the support and comfort levels of the article of footwear 10…optimization may be based on footwear usage (e.g., more support for athletic activities, such as running)"; as for forefoot, heel, and midfoot regions-- Col. 14 Lines 64-65 “forefoot region 410”; Col. 14 Line 67 “midfoot region 412”; Col. 15 Line 1 “hindfoot region 414”; however, examiner notes that the recited regions do not necessarily have to conform to the regions delineated), the shoe comprising
a knitted upper and a sole structure (for knitted upper--Col. 15 Lines 28-29 "upper 430 of…article of footwear 40"; Col. 15 Lines 28-30 "upper 430…includes a first portion 440 and a second portion 450"; Col. 15 Lines 35-37 "both the first portion 440 and the second portion 450 may be formed or constructed from a knit material/fabric"; for sole-- Col. 15 Lines 3-5 "article of footwear 40 further includes a sole structure 420 and an upper 430 affixed to the sole structure 420"), the upper comprising:
a knitted layer defining an outer surface of the upper (see Figs. 4A, 4B and aforementioned, wherein 440 and 450 are knitted and outer surfaces); and
a first plurality of loops that each define a first channel and extend from the upper (see Figs. 4A, 4B at least for extend; Col. 15 Line 4 "plurality of eyelets 460"; Col. 15 Lines 65-67 "each of the eyelets 460 is formed from a pair of slits disposed in the upper and an elongate member threaded through the slits"),
the first plurality of loops being configured to allow for threading therethrough the plurality of loops being configured to allow for threading therethrough (Wilson teaches the plurality of loops which meets the structural limitations in the claims and performs the functions as recited such as being capable of allowing threading, especially in light of Col. 15 Lines 65-67 "each of the eyelets 460 is formed from a pair of slits disposed in the upper and an elongate member threaded through the slits"); and
a second plurality of loops that each define a second channel and extend from the upper (see aforementioned, wherein some eyelets are a first plurality, some are a second plurality),
the second plurality of loops being configured to allow for threading therethrough (see aforementioned),
wherein at least a loop of the first plurality of loops and a loop of the second plurality of loops are disposed in a first column (see Figs. 4A, 4B).

Wilson does not explicitly teach wherein the first plurality of loops and the second plurality of loops entirely comprise a knitted fabric that forms a unitary construction with the knitted layer.

Brinkman Figs. 2 and 3 embodiment teaches wherein the first plurality of loops and the second plurality of loops entirely comprise a knitted fabric that forms a unitary construction with the knitted layer (see Figs. 2 and 3; Col. 4 Lines 15-20 "in addition to the intermeshed loops 146, the knitted component 144 may include one or more structures forming lace apertures (herein depicted as the first structures 142 with first apertures 143) that extend from the surface 148 of the upper and are integrally formed with the surface 148 (e.g. on a knitted machine)"; Col. 4 Lines 38-41 “first structures 142 may include a loop at least partially formed by the first yarn, where the first yarn may also form one or more of the intermeshed loops 146 of the knitted component”; inasmuch as it’s integrally formed, it’s a unitary knit; inasmuch as it’s a unitary knit, the structures are connected via knitted construction as recited).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wilson’s lace-holding structure of slit/elongate member with that of Brinkman’s knitted loops as a simple substitution of one lace-holding structure for another such as for aesthetic design and for easier manufacturing of less parts. 

Wilson also does not explicitly teach wherein at least a first loop of the first plurality of loops and a second loop of the second plurality of loops are disposed in a first column in the forefoot region of the shoe.

However, Wilson Figs. 4A-4B embodiment teaches adding loops (Col. 16 Line 58-Col. 17 Line 5 “eyelets 460 of the reconfigurable fastening system…of the article of footwear 40 enable the user to optimize the support and comfort levels of the article of footwear 10…the optimization may be based on footwear usage (e.g., more support for athletic activities, such as running…and or based on the shape of the foot disposed within the article of footwear (e.g.,…more eyelets 460 utilized for narrow feet).  Thus…enables a user to alter the topography of the upper 430 to properly fit the shape of the foot disposed within the article of footwear 40”).
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wilson’s Figs. 4A, 4B embodiment to have additional loops, such as in the forefoot region, in order to provide a larger degree of customization for its user in the forefoot region, such as narrower feet can have additional support and/or the other reasons listed as aforementioned.  

Furthermore, Brinkman Fig. 5 embodiment also teaches adding loops (see Brinkman Fig. 5 embodiment; Col. 7 Lines 11-13 “structures extending from the surface of a knitted component may additionally…be used for functions other than for receiving a lace”, indicating that the structures can be used for lace and other functions; Col. 7 Lines 16-17 “first structures 342 may be a structure similar to the first structures 142 as described above (with reference to Fig. 1-Fig. 3)”, wherein first structures 342 are clearly shown as disposed in more than three rows and more than three columns as well).
Inasmuch as Brinkman Fig. 5 embodiment first structures 342 are of the same structure and same functionality as Brinkman Figs. 2, 3 embodiment first structures 142, it would’ve been obvious to modify Wilson’s Fig. 4A, 4B embodiment’s knitted loops, provided by Brinkman Figs. 2, 3 embodiment, to also be in the forefoot area as suggested by Brinkman Fig. 5 embodiment for additional functionalities and support, especially as Wilson already suggested as such for customization and/or support purposes.

Nevertheless, Guest teaches loops disposed in the forefoot region (see Figs. 7 and 8; Col. 10 Lines 20-21 "article 500 includes forefoot portion 410, midfoot portion 412"; Col. 10 Lines 27-29 “tensioning system 530 includes tubular structure 540, first tensile strand 560 and a plurality of secondary tensile strands 580”; Col. 10 Lines 41-45 “tubular structure 540 includes plurality of openings 550.  Portions of first tensile strand 560 may extend outwardly through plurality of openings 550 and may be engaged by plurality of secondary tensile strands 580 at various portions along tubular structure 540”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wilson to add more of Wilson’s columns of loops to the forefoot region especially as Guest shows that it is known to have loops in the forefoot region in order to facilitate a dynamic fit and/or to enhance the support of the upper, and/or to provide the ability to vary the tension across different regions of the upper (Col. 11 Lines 43-45, 52-54), especially as both Wilson Figs. 4A, 4B embodiment and Brinkman Fig. 5 embodiment already taught additional loops.
Wherein, for these reasons, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wilson such that the additional loops would form at least a first loop of the first plurality of loops and a second loop of the second plurality of loops are disposed in a first column in the forefoot region, based on the desired customization of varying tension in the forefoot area, especially as Wilson already taught at least two columns with two loops each.
Regarding Claim 3, modified Wilson teaches all the claimed limitations as discussed above in Claim 1.
Wilson further teaches wherein the first plurality of loops are disposed in a first row (see Figs. 4A, 4B),
and the second plurality of loops are disposed in a second row along the upper (see Figs. 4A, 4B).
Regarding Claim 4, modified Wilson teaches all the claimed limitations as discussed above in Claim 1.
Wilson further teaches wherein the first plurality of loops and the second plurality of loops are arranged side by side (see Figs. 4A, 4B).
Regarding Claim 7, modified Wilson teaches all the claimed limitations as discussed above in Claim 1.
Wilson further teaches wherein the knitted layer forms a single layer which bears the first and second channels (see rejection of Claim 1 wherein it was established that the loops of knitted fabric form a unitary construction with the first knitted layer and therefore a single integral layer).
Regarding Claim 8, modified Wilson teaches all the claimed limitations as discussed above in Claim 1.
Wilson at least suggests wherein a lace is provided through the first plurality of loops and the second plurality of loops (Col. 16 Line 58- Col. 17 Line 5 “eyelets 460 of the reconfigurable fastening system of the …footwear 40 enable the user to optimize the support and comfort levels of the article of footwear…by selectively threading a fastener through a chosen set of eyelets 460 disposed on the upper 430.  The optimization may be based on footwear usage (e.g., more support for athletic activities, such as running; less support when wearing the article of footwear 40 for a prolonged period of time) and/or based on the shape of the foot disposed within the article of footwear 40 (e.g., less eyelets 460 utilized for wider feet; more eyelets 460 utilized for narrow feet).  Thus the manner in which a fastener is threaded through the eyelets 460 enables a user to alter the topography of the upper 430 to properly fit the shape of the foot disposed within the article of footwear 40”, wherein one of ordinary skill in the art would understand that the fastener is referring to a lace inasmuch as Wilson embodiment Figs.4A,4B is related to Fig. 1 specifying a lace, Col. 4 Lines 65-67 “plurality of eyelets 160 enable a user to selectively thread a fastener 170 (e.g., a lace, cord, string, etc) through certain eyelets 160 to optimize the fit of the article of footwear 10 on the foot”).
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wilson, if necessary, such that the lace is provided both through the first and second plurality of loops based on user desire, such as foot fit or sport usage (Col. 16 Line 58-Col. 17 Line 5).
Regarding Claim 9, modified Wilson teaches all the claimed limitations as discussed above in Claim 8.
Wilson further teaches wherein the lace is configured for tying of the shoe at a foot of a wearer (see rejection of Claim 8 above; Wilson teaches the lace which meets the structural limitations in the claims and performs the functions as recited such as being capable of being utilized for tying).

Regarding Claim 10, Wilson teaches a shoe having a forefoot region, a heel region, and a midfoot region between the forefoot region and the heel region (see Figs. 4A, 4B; Col. 16 Lines 58-61, 63-64 "eyelets 460 of the reconfigurable fastening system of…article of footwear 40 enable the user to optimize the support and comfort levels of the article of footwear 10…optimization may be based on footwear usage (e.g., more support for athletic activities, such as running)"; as for forefoot, heel, and midfoot regions-- Col. 14 Lines 64-65 “forefoot region 410”; Col. 14 Line 67 “midfoot region 412”; Col. 15 Line 1 “hindfoot region 414”; however, examiner notes that the recited regions do not necessarily have to conform to the regions delineated), the shoe comprising
a knitted upper and a sole structure (for knitted upper--Col. 15 Lines 28-29 "upper 430 of…article of footwear 40"; Col. 15 Lines 28-30 "upper 430…includes a first portion 440 and a second portion 450"; Col. 15 Lines 35-37 "both the first portion 440 and the second portion 450 may be formed or constructed from a knit material/fabric"; for sole-- Col. 15 Lines 3-5 "article of footwear 40 further includes a sole structure 420 and an upper 430 affixed to the sole structure 420"), the upper comprising:
a knitted layer defining an outer surface of the upper (see Figs. 4A, 4B and aforementioned, wherein 440 and 450 are knitted and outer surfaces); and
a lateral side and a medial side (see Figs. 4B ,4A respectively; Col. 14 Lines 55-57 "second embodiment 40 depicted in the Figs. 4A, 4B, and 5 shows an article of footwear 40 configured for a right foot”; Col. 2 Lines 12-14 "upper is coupled to the sole and includes medial and lateral quarters.  Disposed on the medial and lateral quarters are a plurality of eyelets"; Col. 3 Lines 37-38 “Fig. 4A illustrates…medial side”; Col. 3 Lines 40-41 "Fig. 4B illustrates a side view in elevation of the lateral side"); and
a (first) loop, a second loop, a (third) loop, a fourth loop, a fifth loop, and a sixth loop, a seventh loop, and an eighth loop (see Fig. 4B),
wherein the (first) loop is oriented coaxially with respect to the second loop, forming a first channel row (see Fig. 4B),
the (third) loop is oriented coaxially with respect to the fourth loop, forming a second loop row (see Fig. 4B),
the fifth loop is oriented coaxially with respect to the sixth loop, forming a third loop row (see Fig. 4B),
wherein the first, second, third rows are each disposed on the lateral side (see Fig. 4B),
wherein each loop extends from the upper and is configured to allow for threading therethrough (see Fig. 4B; Col. 15 Lines 65-67 "each of the eyelets 460 is formed from a pair of slits disposed in the upper and an elongate member threaded through the slits").

Wilson does not explicitly teach and the seventh loop is oriented coaxially with respect to the eighth loop, forming a fourth channel row,
wherein the fourth row is disposed on the lateral side,
wherein each loop is entirely comprised of a knitted fabric that forms a unitary construction with the first knitted layer.

However, Wilson at least suggests and the seventh channel is oriented coaxially with respect to the eighth channel, forming a fourth channel row (Col. 16 Line 58- Col. 17 Line 5 “eyelets 460 of the reconfigurable fastening system of the …footwear 40 enable the user to optimize the support and comfort levels of the article of footwear…by selectively threading a fastener through a chosen set of eyelets 460 disposed on the upper 430.  The optimization may be based on footwear usage (e.g., more support for athletic activities, such as running; less support when wearing the article of footwear 40 for a prolonged period of time) and/or based on the shape of the foot disposed within the article of footwear 40 (e.g., less eyelets 460 utilized for wider feet; more eyelets 460 utilized for narrow feet).  Thus the manner in which a fastener is threaded through the eyelets 460 enables a user to alter the topography of the upper 430 to properly fit the shape of the foot disposed within the article of footwear 40”, wherein one of ordinary skill in the art would understand that the fastener is referring to a lace inasmuch as Wilson embodiment Figs.4A, 4B is related to Fig. 1 specifying a lace, Col. 4 Lines 65-67 “plurality of eyelets 160 enable a user to selectively thread a fastener 170 (e.g., a lace, cord, string, etc) through certain eyelets 160 to optimize the fit of the article of footwear 10 on the foot”),
wherein the fourth row is disposed on the lateral side (see aforementioned; inasmuch as the first three rows are already on the lateral side, one of ordinary skill in the art would understand that the additional fourth row would also be on such a side to accomplish the purpose).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wilson to have additional eyelets in order to provide adjustability for a tighter fit depending on use or size of user (Col. 16 Line 58-Col. 7 Line 5).

Nevertheless, Brinkman Fig. 5 embodiment teaches and the seventh channel is oriented coaxially with respect to the eighth channel, forming a fourth channel row (see Fig. 5 wherein there are at least four rows)
wherein the fourth row is disposed on the lateral side (see Fig. 5; inasmuch as Fig. 1 indicates Col. 3 Line 5 “lateral side 122” and Fig. 5 shows a same perspective, it is showing a lateral side),
wherein each loop is entirely comprised of a knitted fabric that forms a unitary construction with the first knitted layer (see Figs. 2 and 3; Col. 4 Lines 15-20 "in addition to the intermeshed loops 146, the knitted component 144 may include one or more structures forming lace apertures (herein depicted as the first structures 142 with first apertures 143) that extend from the surface 148 of the upper and are integrally formed with the surface 148 (e.g. on a knitted machine)"; inasmuch as it’s integrally formed, it’s a unitary knit; inasmuch as it’s a unitary knit, the structures are connected via knitted construction as recited; although these recitations are directed to Brinkman Figs. 2 and 3 embodiment, one of ordinary skill in the art would understand that it also applies to Fig. 5 via Col. 7 Lines 13, 16-18 “Fig. 5…first structures 342 may have a structure similar to the first structures 142…with reference to Fig. 1-Fig. 3”).
It would’ve been obvious to modify Wilson’s Fig. 4A, 4B embodiment’s loops provided by to be in more than three rows as taught by Brinkman Fig. 5 embodiment for additional functionalities and support, especially as Wilson already suggested as such for customization and/or support purposes.
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wilson’s lace-holding structure of slit/elongate member with that of Brinkman’s knitted loops as a simple substitution of one lace-holding structure for another such as for aesthetic design and for easier manufacturing of less parts. 

Wilson also does not explicitly teach wherein at least a first loop and a third loop are disposed in a first column along the forefoot region of the shoe.

However, Wilson Figs. 4A-4B embodiment teaches adding loops (Col. 16 Line 58-Col. 17 Line 5 “eyelets 460 of the reconfigurable fastening system…of the article of footwear 40 enable the user to optimize the support and comfort levels of the article of footwear 10…the optimization may be based on footwear usage (e.g., more support for athletic activities, such as running…and or based on the shape of the foot disposed within the article of footwear (e.g.,…more eyelets 460 utilized for narrow feet).  Thus…enables a user to alter the topography of the upper 430 to properly fit the shape of the foot disposed within the article of footwear 40”).
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wilson’s Figs. 4A, 4B embodiment to have additional loops, such as in the forefoot region, in order to provide a larger degree of customization for its user in the forefoot region, such as narrower feet can have additional support and/or the other reasons listed as aforementioned.  

Furthermore, Brinkman Fig. 5 embodiment also teaches adding loops (see Brinkman Fig. 5 embodiment; Col. 7 Lines 11-13 “structures extending from the surface of a knitted component may additionally…be used for functions other than for receiving a lace”, indicating that the structures can be used for lace and other functions; Col. 7 Lines 16-17 “first structures 342 may be a structure similar to the first structures 142 as described above (with reference to Fig. 1-Fig. 3)”, wherein first structures 342 are clearly shown as disposed in more than three rows and more than three columns as well).
Inasmuch as Brinkman Fig. 5 embodiment first structures 342 are of the same structure and same functionality as Brinkman Figs. 2, 3 embodiment first structures 142, it would’ve been obvious to modify Wilson’s Fig. 4A, 4B embodiment’s knitted loops, provided by Brinkman Figs. 2, 3 embodiment, to also be in the forefoot area as suggested by Brinkman Fig. 5 embodiment for additional functionalities and support, especially as Wilson already suggested as such for customization and/or support purposes.

Nevertheless, Guest teaches loops disposed entirely within the forefoot region of the shoe (see Figs. 7 and 8; Col. 10 Lines 20-21 "article 500 includes forefoot portion 410, midfoot portion 412"; Col. 10 Lines 27-29 “tensioning system 530 includes tubular structure 540, first tensile strand 560 and a plurality of secondary tensile strands 580”; Col. 10 Lines 41-45 “tubular structure 540 includes plurality of openings 550.  Portions of first tensile strand 560 may extend outwardly through plurality of openings 550 and may be engaged by plurality of secondary tensile strands 580 at various portions along tubular structure 540”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wilson to add more of Wilson’s columns of loops to the forefoot region especially as Guest shows that it is known to have loops in the forefoot region in order to facilitate a dynamic fit and/or to enhance the support of the upper, and/or to provide the ability to vary the tension across different regions of the upper (Col. 11 Lines 43-45, 52-54), especially as both Wilson Figs. 4A, 4B embodiment and Brinkman Fig. 5 embodiment already taught additional loops.
Wherein, for these reasons, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wilson such that the additional loops would form a first loop and third loop in a first column in the forefoot region, based on the desired customization of varying tension in the forefoot area, especially as Wilson already taught columns with at least two loops each.
It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that, when modifying Wilson to add Wilson’s columns of loops to be in the forefoot, as provided by Guest, to have a similar pattern as already shown in Fig. 4A, and therefore 
wherein the first loop is oriented coaxially with respect to the second loop, forming a first channel row,
the third loop is oriented coaxially with respect to the fourth loop, forming a second loop row.

Regarding Claim 21, Wilson teaches a shoe, having a forefoot region, a heel region, and a midfoot region between the forefoot region and the heel region (see Figs. 4A, 4B; Col. 16 Lines 58-61, 63-64 "eyelets 460 of the reconfigurable fastening system of…article of footwear 40 enable the user to optimize the support and comfort levels of the article of footwear 10…optimization may be based on footwear usage (e.g., more support for athletic activities, such as running)"; as for forefoot, heel, and midfoot regions-- Col. 14 Lines 64-65 “forefoot region 410”; Col. 14 Line 67 “midfoot region 412”; Col. 15 Line 1 “hindfoot region 414”; however, examiner notes that the recited regions do not necessarily have to conform to the regions delineated), the shoe comprising
a sole structure (see Figs. 4A, 4B; Col. 15 Lines 3-5 "article of footwear 40 further includes a sole structure 420 and an upper 430 affixed to the sole structure 420")
a knitted upper (see Figs. 4A, 4B; Col. 15 Lines 28-29 "upper 430 of…article of footwear 40"; Col. 15 Lines 28-30 "upper 430…includes a first portion 440 and a second portion 450"; Col. 15 Lines 35-37 "both the first portion 440 and the second portion 450 may be formed or constructed from a knit material/fabric"), the knitted upper comprising:
an outer layer defining an outer surface of the upper (see Figs. 4A, 4B and aforementioned, wherein 440 and 450 are outer layers/surfaces); and
a plurality of loops that each define a channel and extend outward from the upper (see Figs. 4A, 4B at least for extend; Col. 15 Line 4 "plurality of eyelets 460"; Col. 15 Lines 65-67 "each of the eyelets 460 is formed from a pair of slits disposed in the upper and an elongate member threaded through the slits"),
the plurality of loops being configured to allow for threading therethrough (Wilson teaches the plurality of loops which meets the structural limitations in the claims and performs the functions as recited such as being capable of allowing threading, especially in light of Col. 15 Lines 65-67 "each of the eyelets 460 is formed from a pair of slits disposed in the upper and an elongate member threaded through the slits").

Wilson does not explicitly teach wherein the plurality of loops entirely comprise a knitted fabric and define a unitary construction with the outer layer.

Brinkman Figs. 2 and 3 embodiment teaches wherein the plurality of loops entirely comprise a knitted fabric and define a unitary construction with the outer layer (see Figs. 2 and 3; Col. 4 Lines 15-20 "in addition to the intermeshed loops 146, the knitted component 144 may include one or more structures forming lace apertures (herein depicted as the first structures 142 with first apertures 143) that extend from the surface 148 of the upper and are integrally formed with the surface 148 (e.g. on a knitted machine)"; Col. 4 Lines 38-41 “first structures 142 may include a loop at least partially formed by the first yarn, where the first yarn may also form one or more of the intermeshed loops 146 of the knitted component”; inasmuch as it’s integrally formed, it’s a unitary knit; inasmuch as it’s a unitary knit, the structures are connected via knitted construction as recited).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wilson’s lace-holding structure of slit/elongate member with that of Brinkman’s knitted loops as a simple substitution of one lace-holding structure for another such as for aesthetic design and for easier manufacturing of less parts. 


Wilson also does not explicitly teach wherein the plurality of loops define a first column of loops and a second column of loops that are each disposed entirely within the forefoot region.

However, Wilson Figs. 4A-4B embodiment teaches adding loops (Col. 16 Line 58-Col. 17 Line 5 “eyelets 460 of the reconfigurable fastening system…of the article of footwear 40 enable the user to optimize the support and comfort levels of the article of footwear 10…the optimization may be based on footwear usage (e.g., more support for athletic activities, such as running…and or based on the shape of the foot disposed within the article of footwear (e.g.,…more eyelets 460 utilized for narrow feet).  Thus…enables a user to alter the topography of the upper 430 to properly fit the shape of the foot disposed within the article of footwear 40”).
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wilson’s Figs. 4A, 4B embodiment to have additional loops, such as in the forefoot region, in order to provide a larger degree of customization for its user in the forefoot region, such as narrower feet can have additional support and/or the other reasons listed as aforementioned.  

Furthermore, Brinkman Fig. 5 embodiment also teaches adding loops (see Brinkman Fig. 5 embodiment; Col. 7 Lines 11-13 “structures extending from the surface of a knitted component may additionally…be used for functions other than for receiving a lace”, indicating that the structures can be used for lace and other functions; Col. 7 Lines 16-17 “first structures 342 may be a structure similar to the first structures 142 as described above (with reference to Fig. 1-Fig. 3)”, wherein first structures 342 are clearly shown as disposed in more than three rows and more than three columns as well).
Inasmuch as Brinkman Fig. 5 embodiment first structures 342 are of the same structure and same functionality as Brinkman Figs. 2, 3 embodiment first structures 142, it would’ve been obvious to modify Wilson’s Fig. 4A, 4B embodiment’s knitted loops, provided by Brinkman Figs. 2, 3 embodiment, to also be in the forefoot area as suggested by Brinkman Fig. 5 embodiment for additional functionalities and support, especially as Wilson already suggested as such for customization and/or support purposes.

Nevertheless, Guest teaches loops disposed in the forefoot region (see Figs. 7 and 8; Col. 10 Lines 20-21 "article 500 includes forefoot portion 410, midfoot portion 412"; Col. 10 Lines 27-29 “tensioning system 530 includes tubular structure 540, first tensile strand 560 and a plurality of secondary tensile strands 580”; Col. 10 Lines 41-45 “tubular structure 540 includes plurality of openings 550.  Portions of first tensile strand 560 may extend outwardly through plurality of openings 550 and may be engaged by plurality of secondary tensile strands 580 at various portions along tubular structure 540”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wilson to add Wilson’s columns of loops to be in the forefoot especially as Guest shows that it is known to have loops in the forefoot region in order to facilitate a dynamic fit and/or to enhance the support of the upper, and/or to provide the ability to vary the tension across different regions of the upper (Col. 11 Lines 43-45, 52-54), especially as both Wilson Figs. 4A, 4B embodiment and Brinkman Fig. 5 embodiment already taught additional loops.
Wherein, for these reasons, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wilson such that the additional loops would form a first column of loops and a second column of loops within the forefoot region, based on the desired customization of varying tension in the forefoot area, especially as Wilson already taught at least two columns with at least two loops each.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson (USPN 10765173) in view of Brinkman et al (USPN 10844526), herein Brinkman, and Guest et al (USPN 10492566), herein Guest, further in view of Gillern (FR 389990).
Regarding Claim 2, modified Wilson teaches all the claimed limitations as discussed above in Claim 1.
Modified Wilson further teaches wherein the first loops define an outer diameter and an inner diameter (inasmuch as Wilson modified by Brinkman teaches the knitted tubular bodies having a thickness in the diameter, there is an outer diameter and an inner diameter),
Wherein at least one of the first loops has a length (inasmuch as the arc has an extent/thickness, there is a length).

Modified Wilson at least suggests wherein the length is at least 200% of the outer diameter (see Brinkman Figs. 2,3 embodiment; Col. 5 Lines 13-18 “while in Fig. 3, the first structure 142 is depicted as having cross-sectional width of only one loop, in other exemplary embodiments, more (and potentially many more) loops may extend across the width of the first structure 142.  For example, at least…20 loops, or more…may extend”).  
Inasmuch as Brinkman Figs. 2, 3 embodiment already teach that the width can be further expanded, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that modified Wilson is capable of teaching the length being at least 200% of the outer diameter.
Furthermore, modified Wilson discloses the general conditions of the claimed invention except for the express disclosure of the value of the percent ratio of the tubular length to the outer diameter.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a ratio in the range as recited, since the claimed values are merely an optimum or workable range.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.  Furthermore, such a ratio of length to diameter is known in the art, see extrinsic evidence Taylor 10702017.
Furthermore, even if necessary, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wilson’s ratio of tubular length to outer diameter (as provided by Brinkman), if necessary, such that it is capable of meeting the recitation, such as for the purposes of more secure reinforcement, especially as Wilson already suggests such a limitation before modification (Col. 8 Lines 42-45 "elongate members 300, 310, 320, 330 can be formed from…an ordered assemblage of textile fibers having a high ratio of length to diameter") and as Brinkman also teaches a modifiable range.  

Nevertheless, Gillern seems to teach wherein the length is at least 200% of the outer diameter (see Fig. 1; [0020] "guide for the lace or cord 1 consists of small, short, curved tubes 2 whose inside diameter is preferably chosen to be very little greater than the thickness of the lace";  [0021] "two small tubes 2"; "the two strands of the shoelace 1 cross passing from a tube of a surface in a tube from the other surface" clearly showing at least 200%).
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to measure the percent ratio of the length to the outer diameter and get the recited range.  Even if the range measured did not overlap but was merely close, a prima facie case of obviousness still exists.  See MPEP 2144.05, Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that inasmuch as Wilson modified by Gillern teaches a significantly greater value in length than outer diameter as clearly illustrated in Gillern Fig. 1, the length is at least 200% the outer diameter. And as similarly aforementioned, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Wilson’s length to outer diameter ratio as modified by Gillern is capable of meeting the recitation such as for aesthetic design and intended use (for example, the larger the fastener, the greater the ability to secure the lace).

Claim(s) 5, 6, 11-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson (USPN 10765173) in view of Brinkman et al (USPN 10844526), herein Brinkman, and Guest et al (USPN 10492566), herein Guest, further in view of Taylor (USPN 10702017).
Regarding Claim 5, modified Wilson teaches all the claimed limitations as discussed above in Claim 4.
Wilson at least suggests wherein the first plurality of loops and the second plurality of loops are parallel with respect to one another (see Figs. 4A, 4B).

Nevertheless, Taylor teaches wherein the lacing elements are parallel with respect to one another (see Fig. 2C-2E; Col. 3 Lines 32-34 "slots of the pairs 224M, 224L as...arranged with generally parallel facing edges").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wilson’s loops, if necessary, with the parallel arrangement of Taylor for aesthetic design choice, as both are in the art of lacing-related elements.
Regarding Claim 6, modified Wilson teaches all the claimed limitations as discussed above in Claim 5.
Wilson further teaches wherein the first plurality of loops and the second plurality of loops are provided on a lateral side of the upper (Col. 14 Lines 55-57 "second embodiment 40 depicted in the Figs. 4A, 4B, and 5 shows an article of footwear 40 configured for a right foot" as such, see Fig. 4B; Col. 2 Lines 12-14 "upper is coupled to the sole and includes medial and lateral quarters.  Disposed on the medial and lateral quarters are a plurality of eyelets"; Col. 3 Lines 40-41 "Fig. 4B illustrates a side view in elevation of the lateral side").

Regarding Claim 11, Modified Wilson teaches all the claimed limitations as discussed above in Claim 10.
Modified Wilson at least suggests wherein the first, second, third and fourth rows are arranged such that each respective axis is parallel with respect to one another (see Wilson Fig. 4B and Brinkman Fig. 5).

Nevertheless, Taylor teaches wherein row axes are parallel with respect to one another (see Fig. 2C; Col. 3 Lines 32-34 "slots of the pairs 224M, 224L as...arranged with generally parallel facing edges").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wilson’s rows, if necessary, with the parallel arrangement of Taylor for aesthetic design choice.
Regarding Claim 12, modified Wilson teaches all the claimed limitations as discussed above in Claim 11.
Modified Wilson further teaches a ninth loop, a tenth loop, an eleventh loop, and a twelfth loop 
wherein the ninth loop is oriented coaxially with respect to the tenth loop forming a fifth row,
and the eleventh loop is oriented coaxially with respect to the twelfth loop forming a sixth row, and
(see Brinkman Fig. 5 wherein there are six rows, wherein Wilson teaches coaxial),
wherein the fifth and sixth rows are arranged such that each respective axis is oriented parallel with respect to one another
(see Taylor above).
Regarding Claim 13, modified Wilson teaches all the claimed limitations as discussed above in Claim 12.
Wilson further teaches wherein the fifth and sixth rows are disposed on the lateral side of the shoe (see rejection of Claim 10; especially as Brinkman also teaches the rows on a lateral side and as the modification is for the purpose of a proper fit and use, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wilson’s additional channels to also be on the lateral side as the original rows in Wilson were as well).
Regarding Claim 14, modified Wilson teaches all the claimed limitations as discussed above in Claim 11.
Modified Wilson further teaches wherein the first, second, third, and fourth rows are each arranged such that each respective axis is oriented parallel with respect to one another (see rejection of Claim 11).
Regarding Claim 15, modified Wilson teaches all the claimed limitations as discussed above in Claim 14.
Modified Wilson further teaches wherein the first, second, third and fourth rows are arranged such that each respective axis is not coaxial with respect to one another (see rejection of Claims 11 and 14; inasmuch as the rows are parallel, they are not coaxial).
Regarding Claim 16, modified Wilson teaches all the claimed limitations as discussed above in Claim 11.
Wilson already at least suggests wherein at least the first, second, third and fourth rows are each separated from one another by a distance of between 2 millimeters and 25 millimeters (see Wilson Fig. 4B),
measured in a direction perpendicular to an axial direction of the first, second, third, and fourth rows (see Fig. 4B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to measure the distance and get the recited range.  Even if the range measured did not overlap but was merely close, a prima facie case of obviousness still exists.  See MPEP 2144.05, Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). 

Nevertheless, Brinkman Fig. 5 embodiment teaches wherein B is between 2 and 25 millimeters (Col. 7 Lines 13-14, 28-30 "referring to Fig. 5...first structures 342 (i.e., at least two of them) may be 1 cm or less apart, such as about 5mm apart or less"; Col. 7 Lines 16-17 "first structures 342 may have a structure similar to the first structures 142 as described above").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wilson’s distance, if necessary, such that it is in the range as taught by Brinkman as Brinkman teaches it as a known measurement to provide effective lacing (Col. 7 Lines 11-13), especially as Wilson already teaches an arrangement of lacing is important to the desired fit Col. 16 Line 57-Col. 17 Line 5).
Regarding Claim 17, modified Wilson teaches all the claimed limitations as discussed above in Claim 11.
Wilson further teaches wherein the first row further comprises an additional loop that is coaxial with respect to the first loop and the second loop (Wilson Fig. 4B has 3 columns in the first row).
Regarding Claim 18, modified Wilson teaches all the claimed limitations as discussed above in Claim 11.
Modified Wilson teaches wherein each of the first, second, third and fourth rows further comprise an additional loop that is coaxial to their respective loops (Wilson Fig. 4B already has 3 columns in each of the three rows; as for the fourth row taught by Brinkman Fig. 5, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wilson such that the fourth row would look similar to that of the existing rows and therefore have a third column; nevertheless, Brinkman Fig. 5 also shows that there are at least three columns in each of the first four rows; all of which is for similar motivations as aforementioned).
Regarding Claim 19, modified Wilson teaches all the claimed limitations as discussed above in Claim 11.
Wilson at least suggests wherein a lace is threaded through at least one of the second, third, and fourth rows (see rejection of Claim 10 Col. 16 Line 58- Col. 17 Line 5).
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wilson, if necessary, such that the lace is provided through at least one of the rows based on user desire, such as foot fit or sport usage (Col. 16 Line 58-Col. 17 Line 5).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 6, 7 of copending Application No. 16/619,764, herein ‘764, in view of Brinkman.
Claims 10 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4 of copending Application No. ‘764 in view of Brinkman.
Claims 11-19 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4 of copending Application No. ‘764, in view of Brinkman, as applied to instant Claim 10 above, further in view of Taylor. 
Claims 21 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of copending Application No. ‘764 and Brinkman and Taylor. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both applications claim essentially the same elements.  For example, claim 1 of the current application includes “A shoe, comprising…upper, a first plurality of loops that each define a channel and extend from the upper, the first plurality of loops being configured to allow for threading therethrough; and a second plurality of loops that each define a second channel and extend from the upper, the second plurality of loops being configured to allow for threading therethrough, wherein at least a part of the first plurality of loops and the second plurality of loops comprise knitted fabric that forms a unitary construction with the first knitted layer”, which are the same or obvious over elements recited in claim  1 of ‘764.  
The remaining elements of Claim 1 claims in the current application recite elements also found in Brinkman.  
Instant App 17/036,873
Double Patenting with 16/619,764
1
1+ Brinkman
2
6
3
1
4
1
 5/4
4
 6/5
4
7
7
8
1
 9/8
1
10
1 + Brinkman
11
4
 12/11
(1+Brinkman+4) Taylor
 13/12
(1+Brinkman+4) Taylor
 14/11
4
 15/14
4
 16/11
4
 17/11
1
 18/11
1
 19/11
1
21
1+Brinkman+Taylor


Therefore, claims  1-19, 21 are provisionally rejected on the ground of non-statutory obvious-type double patenting as being unpatentable over claims 1, 4, 6, 7  of ‘764.    
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-5, 7 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, 6, 7 of copending Application No. 17/036,831, herein ‘831. 
Claims 6,8, 9 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, 6, 7 of copending Application No. 17/036,831, herein ‘831, as applied to instant Claims 1-5, 7 above, in view of Wilson.
Claims 10-12,14-19 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10, 12-14 of copending Application No. ‘831 and Brinkman.
Claims 13 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10, 12-14 of copending Application No. ‘831 and Brinkman, as applied to instant Claims 10-12, 14-19 above, further in view of Wilson.
Claims 21 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10, 12, 13 of copending Application No. ‘831 and Brinkman and Wilson.
Although the claims at issue are not identical, they are not patentably distinct from each other because both applications claim essentially the same elements.  For example, claim 1 of the current application includes “A shoe, comprising…upper, a first plurality of loops that each define a channel and extend from the upper, the first plurality of loops being configured to allow for threading therethrough; and a second plurality of loops that each define a second channel and extend from the upper, the second plurality of loops being configured to allow for threading therethrough, wherein at least a part of the first plurality of loops and the second plurality of loops comprise knitted fabric that forms a unitary construction with the first knitted layer”,, which are the same and obvious elements recited in claim  1 of ‘873.  
Instant App 17/036,873
Double Patenting with 17/036,831
1
1
2
3
3
4
4
4
 5/4
6
 6/5
Wilson
7
7
8
Wilson
 9/8
Wilson
10
10+Brinkman
11
12
 12/11
12
 13/12
Wilson
 14/11
12
 15/14
12
 16/11
14
 17/11
13
 18/11
13
 19/11
10
21
1


Therefore, claims  1-19, 21 are provisionally rejected on the ground of non-statutory obvious-type double patenting as being unpatentable over claims  1, 3, 4, 6, 7, 10, 12-14 of ‘873.    
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant’s arguments with respect to claims 1-19, 21 have been considered but are moot because of the new grounds of rejection necessitated by amendment.  Therefore, see aforementioned rejections for the argued missing limitations.	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be used to formulate a rejection if necessary: Dekovic et al (USPN 10918155) directed to laces in a forefoot region.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Grace Huang whose telephone number is (571)270-5969.  The examiner can normally be reached on M-R 7:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/G.H./Examiner, Art Unit 3732                                                                                                                                                                                                        
/SHARON M PRANGE/Primary Examiner, Art Unit 3732